Title: To James Madison from Valentin de Foronda, 8 March 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia 8. de Marzo de 1808.

Espero que V. S. tendrá la bondad de dar mil gracias de mi parte a su Excella. el Seňor Presidente por sus deseos de complacer à los Espaňoles, relativamente à proporcionarles el Regreso a su Patria,  que haya lugar á su pretension; lo que les he hecho presente, advirtiendoles que no me encargaré de pasar a las manos de V. S. su solicitud, á menos de que haya seis u ocho sujetos con los pasaportes correspondientes, y que no den todas las seguridades posibles de que la solicitud  alguna operacion mercantil, pues jamas abrigaré engaňos, supercherias, dolos ni cosa ninguna que no se concilá con los principios de franqueza, de candor, que me tiene impuestos mi Rey, y que me inspira mi corazon y entiendimiento.
V. S. notaria en mi carta del 10. de Febrero, que no pretendia de ninguno modo de interrump a las Leyes, pues decia "V. S. verá si la pretension es arreglada á los principios adoptados por èste Gobierno."
Este mismo lenguage, Cavallero Madison será siempre el mio.  La conservacion de la buena Armonia con estos Estados es el deseo de mi Soberano, y fue el objeto que me propuse desde que tube la honra de ser nombrado por Encargado de Negocios, y persuadido à que las armas de la Logica son las unicas que gustan a su Excella. el Seňor Presidente y al Exmo. Seňor Dn. Pedro Cevallos, procuraré no emplear otras.  El modo de ver de los hombres es diferente: tal vez no convendremos en varios puntos, mas nó por eso dexare de proponer mis ideas.  Dios gue. à V. S. Ms. as.  B L M de V S su mas atento servidor

Valentin de Foronda

